       Case 4:18-cv-06862-YGR Document 52 Filed 09/27/19 Page 1 of 1



 1

 2

 3

 4                           IN THE UNITED STATES DISTRICT COURT

 5                             NORTHERN DISTRICT OF CALIFORNIA

 6

 7   SALES TRANSACTION SYSTEMS, LLC,                    Case No. 4:18-cv-6862-YGR
 8                     Plaintiff,                       [PROPOSED] ORDER GRANTING
                                                        STIPULATION RE AMENDED LOCAL
 9           v.                                         RULE CONTENTIONS
10   POYNT CO.,                                         Judge: Hon. Yvonne Gonzalez Rogers
11                     Defendant.
12

13          Having considered Plaintiff Sales Transaction Systems, LLC’s (“STS”) and Defendant
14   Poynt Corporation’s (“Poynt”) stipulation to formally amend and serve their respective
15   supplemental infringement and invalidity contentions pursuant to Patent Local Rule 3-6, and good
16   cause appearing in support thereof,
17          IT IS HEREBY ORDERED that the Court will allow the parties to formally amend and
18   serve STS’s supplemental infringement contentions dated May 24, 2019 and Poynt’s supplemental
19   invalidity contentions dated September 11, 2019.
20

21          IT IS SO ORDERED on this ___          September
                                     27th day of ___________ 2019.
22

23
                                                                Hon. Yvonne Gonzalez Rogers
24                                                               United States District Judge

25

26

27

28

                                                                                 [PROPOSED] ORDER
                                                                                    4:18-CV-6862-YGR
